Citation Nr: 0935332	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, formerly rated 
as residuals of a lumbosacral contusion.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to May 
1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also notes that the Veteran's appeal originally 
included the issues of entitlement to service connection for 
a psychiatric disorder and to a total evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  However, during the pendency of the 
appeal, the RO granted those benefits in an August 2007 
rating decision.  Accordingly, those issues no longer remain 
in appellate status, and no further consideration is 
required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's degenerative disc disease of the lumbar 
spine is not productive of unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine, and he has 
not been shown to have incapacitating episodes with a total 
duration of at least six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that for an increased-compensation claim section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

In this case, the RO did provide the appellant with notice in 
March 2005, prior to the initial decision on the claim in 
March 2006, as well as in August 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for an increased 
evaluation.  Specifically, the March 2005 letter indicated 
that the evidence must show that his service-connected 
condition has gotten worse.  It was noted that he could 
submit evidence showing that his service-connected disorder 
had increased in severity.  The letters explained that such 
evidence could be a statement from a physician and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The March 2005 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claim and instructed him to provide any evidence 
that he may have pertaining to his claim.  Additionally, the 
August 2006 statement of the case (SOC), which contained the 
pertinent rating criteria, and the August 2007 supplemental 
statement of the case (SSOC) notified the Veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the August 2007 indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The August 2007 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
March 2005 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened and 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The August 2007 letter further listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

In addition, the March 2005 letter advised the Veteran of his 
and VA's respective obligations for obtaining different types 
of evidence and informed him of the specific types of 
evidence he could submit, which would be pertinent to his 
claim.  He was also informed that it was ultimately his 
responsibility to support the claim with appropriate 
evidence.  

Moreover, to the extent that there is any inadequacy 
regarding the notice provided to the Veteran pertaining to 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to an 
increased evaluation.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records as well 
as all identified and available VA medical records and 
private medical records have been reviewed and are in the 
claims file.  His records from the Social Security 
Administration (SSA) have also been obtained and associated 
with the claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded VA spine examinations 
in March 2005, December 2005, and April 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disability since he was last examined. 38 C.F.R. § 3.327(a).  
Indeed, the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.  The 2005 and 2007 VA examination reports are thorough 
in that they include findings of a physical examination, 
relevant tests and X-rays, and are supported by the Veteran's 
treatment records.  Therefore, the Board finds that the 
examinations in this case are adequate upon which to base a 
decision.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.






II. Increased Rating

The Veteran seeks an increased rating for his service-
connected degenerative disc disease of the lumbar spine, 
currently evaluated as 40 percent disabling.  For the reasons 
that follow, the Board finds that a higher rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's degenerative disc disease of the lumbar spine 
is currently assigned a 40 percent disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The 
Board also notes as a preliminary matter that the Veteran is 
also assigned separate evaluations of 10 percent for 
radiculopathy of the left lower extremity and 10 percent for 
radiculopathy of the right lower extremity, which are both 
associated with his service-connected degenerative disc 
disease of the lumbar spine.  Although the Veteran is seeking 
a higher rating for his degenerative disc disease of the 
lumbar spine, he has at no time filed a claim for an 
increased rating for radiculopathy of the left and right 
lower extremities.  As the evaluation of radiculopathy is not 
an issue presently on appeal, the Board cannot consider the 
symptomatology and effects of the Veteran's radiculopathy in 
evaluating his entitlement to an increased rating for 
degenerative disc disease of the lumbar spine.  See 38 C.F.R. 
§ 4.14.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  The 
criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  The notes to the revised rating criteria for both 
cervical spine and low back disabilities state that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 Note (1). 

Diagnostic Code 5242 indicates degenerative arthritis of the 
spine should be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine or under Diagnostic 
Code 5003.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be the General Rating Formula for 
Diseases and Injuries of the Spine.  When there is arthritis 
with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of- motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The General Rating Formula for Disease and Injuries of the 
Spine assigns a disability rating of 40 percent for forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 
disability rating of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  A disability 
rating of 100 percent requires unfavorable ankylosis of the 
entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 Note (2); see also 
Plate V, 38 C.F.R. § 4.71a.  Each range of motion measurement 
is rounded to the nearest five degrees. Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. Id. at Note (5).  

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted, 
while a 60 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5243.  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1.  

In this case, private medical records dated from November 
2004 to October 2006 reflect that the Veteran has been 
receiving ongoing treatment for his back disability.  In 
September 2006, he underwent surgery involving a thoracic 
laminotomy for placement of a spinal cord stimulation 
electrode array and a left iliac crest incision for placement 
of a rechargeable pulse generator with tunneling of cables.  
The Veteran was seen a month later by a neurologist with 
complaints of unsteadiness.  He reported having episodes of 
unsteady gait when standing up, low back pain radiating to 
the left leg, giveaway weakness in the left leg, and pain.  
He also reported falling four to five times, and having 
difficulty controlling his walking, which on one occasion 
caused him to run into a wall.  At a follow up visit, it was 
noted that the Veteran had postlaminectomy syndrome.  The 
Veteran complained of significant spasm in his back, which he 
had had prior to the implantation.  

The Veteran was afforded VA spine examinations in March 2005, 
December 2005, and April 2007 to determine the severity of 
his service-connected disability.  The Board finds these 
examinations to be comprehensive and sufficient for purposes 
of evaluating the current severity of the Veteran's 
disability.  In particular, it is noted that the December 
2005 and April 2007 examinations included a review of the 
claims file and a summary of the Veteran's relevant medical 
history.  

At the March 2005 examination, range of motion testing of the 
thoracolumbar spine revealed forward flexion from 0 to 40 
degrees without pain, extension from 0 to 20 without pain, 
left lateral flexion from 0 to 20 degrees without pain, right 
lateral flexion from 0 to 20 degrees without pain, left 
lateral rotation from 0 to 30 degrees without pain, and right 
lateral rotation from 0 to 30 degrees without pain.  The 
examiner noted that the Veteran's spine was taken through 
repetitive range of motion and there was no pain, 
fatigability, weakness, or lack of endurance.  X-rays 
revealed slight intervertebral disc space narrowing at the 
L4-5 and L5-S1.  The examiner also reviewed an MRI brought in 
by the Veteran, which revealed disc narrowing at L4-L5 with 
disc herniation at L5-S1 and narrowing of the neuroforamen of 
L5-S1.  The examiner listed his impression as disc herniation 
at L5-S1 with S1 radiculopathy bilaterally.  

The December 2005 VA examination also revealed normal lumbar 
lordosis.  The Veteran's muscle tone was good without any 
spasm, and there was no scoliosis.  Range of motion testing 
showed extension to 10 degrees with pain, flexion to 40 
degrees with pain, right and left lateral flexion to 15 
degrees, and rotation to 10 degrees.  X-ray of the 
lumbosacral spine revealed mild degenerative disc narrowing 
at the L5-S1 level, and an EMG and nerve conduction study of 
bilateral lower extremities revealed findings consistent with 
bilateral sensori-motor neuropathy of lower extremities.  
There was no evidence of radiculopathy.  The examiner 
diagnosed the Veteran with mild degenerative disc disease of 
the lumbar spine and mild sensori-motor neuropathy of the 
lower limbs with no radiculopathy.  It was noted that there 
was no additional loss of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use, and there 
no history of an acute episode of excruciating back pain 
during the last twelve months.  

In addition, the April 2007 examination found the Veteran to 
have good posture and normal lumbar lordosis with no 
scoliosis or kyphosis.  The Veteran did complain of pain on 
palpation.  Active and passive range of motion revealed 
extension to 10 degrees with pain at the end of motion, 
flexion to 30 degrees also with pain at the end of motion, 
right and left lateral flexion to 10 degrees with pain, and 
rotation to 10 degrees with pain.  Sensation to pinprick and 
light touch in the lower limbs was diminished bilaterally, 
but his reflexes were equal.  X-rays revealed degenerative 
disc disease more marked at the L5-S1 level and also in the 
area between T11-T12-L1-L2.  There was no evidence of any 
deformity or residual of fractures on these X-rays.  The 
examiner diagnosed the Veteran with chronic low back strain 
and degenerative disc disease and opined that the Veteran's 
complaints regarding his lower limbs were less than likely as 
not due to his service-connected degenerative disc disease of 
the lumbar spine, as they were more likely as not due to his 
diabetes.  The examiner also commented that the Veteran was 
capable of sustaining gainful employment and that the extent 
of functional impairment was moderate and impacted his 
physical and sedentary employment only to a moderate degree.  
It was noted that there was additional limitation of motion 
due to pain on repetitive use (three times) of the spine, but 
the additional limitation was only about 5 degrees of 
flexion.  There was no history of acute episode of 
excruciating back pain during the last 12 months.  

The Board concludes that the criteria for a rating in excess 
of 40 percent under the General Rating Formula for Disease 
and Injuries of the Spine are not met.  The relevant evidence 
of record, as summarized above, does not show the Veteran to 
have unfavorable ankylosis of the entire thoracolumbar spine 
as is required for a 50 percent evaluation, nor does the 
evidence show him to have unfavorable ankylosis of the entire 
spine as is required for a 100 percent evaluation.  The range 
of motion findings clearly show that the Veteran's spine is 
not fixed or immobile.  In this regard, the Board notes that 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Therefore, the Board finds 
that the Veteran has not met the criteria for an evaluation 
in excess of 40 percent under the General Rating Formula for 
Disease and Injuries of the Spine.

In addition, the Veteran has not been shown to have 
intervertebral disc syndrome that is productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Indeed, his treatment records do not 
document him as having been prescribed any bed rest due to 
his service-connected spine disability.  Moreover, as 
discussed above, the December 2005 and April 2007 VA 
examination reports both noted that the Veteran had no 
history of an acute episode of excruciating back pain during 
the last 12 months.  As such, the Board finds that the 
Veteran has not met the criteria for an evaluation in excess 
of 40 percent for his degenerative disc disease of the lumbar 
spine under the formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

The Board has also considered whether a separate or increased 
disability rating could be assigned under Diagnostic Code 
5003 for degenerative arthritis.  In certain circumstances, 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board 
notes that the Veteran has been diagnosed with degenerative 
joint disease, as confirmed at each of the VA spine 
examinations, which would be rated under Diagnostic Code 
5003.  However, that diagnostic code does not provide for a 
rating greater than 20 percent and instead states arthritis 
should be rate on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected, which in this case would be the General Rating 
Formula for Diseases and Injuries of the Spine.   
As discussed above, the Board has already determined that an 
increased evaluation is not warranted under that rating 
criteria.  Moreover, a separate rating for arthritis is not 
warranted because it is clear that the main manifestation of 
the Veteran's condition is painful motion, which is already 
contemplated under the currently assigned 40 percent rating.  
To award a separate rating, therefore, would constitute 
impermissible pyramiding.  See Esteban, 6 Vet. App. at 262.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his degenerative disc disease of the lumbar 
spine.  The medical evidence of record does not identify any 
separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  In 
fact, the Veteran is already separately service-connected for 
his radiculopathy of the right and left lower extremities 
associated with his degenerative disc disease of the lumbar 
spine.  As previously noted, separate disability ratings may 
only be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  As such, the 
manifestations of the radiculopathy cannot be considered in 
the evaluation of the Veteran's degenerative disc disease of 
the lumbar spine.  Therefore, the Board concludes that the 
Veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
spine disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's lumbar spine is already contemplated in the 
currently assigned 40 percent disability evaluation.  His 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  In fact, the March 2005 VA 
examiner noted that the Veteran's spine was taken through 
repetitive range of motion without pain, fatigability, 
weakness, or lack of endurance, and the December 2005 VA 
examiner stated that there was no additional loss of motion 
due to pain, fatigue, weakness, or lack of endurance on 
repetitive use.  Although the April 2007 VA examination did 
reveal additional limitation of motion due to pain on 
repetitive use, such additional limitation was only five 
degrees of flexion.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the Veteran's degenerative disc disease of the 
lumbar spine.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1).  The governing 
standard in these exceptional cases is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation for the period 
in question is adequate.  Ratings in excess of the currently 
assigned 40 percent disability evaluation are available for 
certain manifestations of the Veteran's service-connected 
back disability, but those manifestations are not present in 
this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The Veteran has not required 
frequent hospitalizations due to his back disorder, and his 
service-connected disability does not show functional 
limitation beyond that contemplated by the currently assigned 
40 percent rating.  Accordingly, a referral of for 
extraschedular consideration is not warranted.

The Veteran asserts that he has a much more debilitating 
condition due to his degenerative disc disease than is 
demonstrated by the evidence cited above, and the Board fully 
respects the Veteran's assertions in this case.  However, the 
Board finds the probative weight of this positive evidence to 
be overcome by the more objective negative evidence cited 
above.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim for a disability evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine, formerly rated as residuals of 
lumbosacral contusion, is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


